DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagawa (United States Patent Application Publication 4,868,725 A).
With respect to claim 16, Sakagawa discloses a multi lens array for a luminous source of a vehicle (see fig.1, 2 and 3 and the Motor Vehicle combination lamp thereof), the multi lens array (see fig.4) comprising: at least one light source (see fig.4, 2); and multiple lens arrangements (fig.4), wherein each lens arrangement includes respective The outer lens 3 is colored amber, while the inner lens 4 is colored red to provide the required red color light beam when the light source bulb 2 is turned on.”; “As shown in FIG. 2, fish-eye lens steps 3a are formed on the inner wall of the outer lens 3, and the outer lens 3 is colored amber.”; “In the lamp shown in FIG. 2, a conventional colored filter may be employed for the inner lens 4.” in col.2, 20-30).

With respect to claim 17, Sakagawa discloses the multi lens array according to claim 16, wherein a second one of the lens arrangements comprises a second at least partly transparent colored picture element having pigment elements that are (1) arranged in and/or on at least one of the respective optical elements of the second one of the lens arrangements and (2) the same as the pigment elements of the first at least partly transparent colored picture element (see “The outer lens 3 is colored amber, while the inner lens 4 is colored red to provide the required red color light beam when the light source bulb 2 is turned on.”; “As shown in FIG. 2, fish-eye lens steps 3a are formed on the inner wall of the outer lens 3, and the outer lens 3 is colored amber.”; “In the lamp shown in FIG. 2, a conventional colored filter may be employed for the inner lens 4.” wherein the outer lenses are both amber colored and both inner lenses are colored red).

With respect to claim  18, Sakagawa discloses the multi lens array according to claim 16, wherein a second one of the lens arrangements comprises a second at least partly transparent colored picture element having pigment elements that are (1) arranged in and/or on at least one of the respective optical elements of the second one of the lens arrangements and (2) different from the pigment elements of the first at least partly transparent colored picture element (see “The outer lens 3 is colored amber, while the inner lens 4 is colored red to provide the required red color light beam when the light source bulb 2 is turned on.”; “As shown in FIG. 2, fish-eye lens steps 3a are formed on the inner wall of the outer lens 3, and the outer lens 3 is colored amber.”; “In the lamp shown in FIG. 2, a conventional colored filter may be employed for the inner lens 4.” wherein the inner and outer lenses are red and amber colored respectively).

Allowable Subject Matter
Claims 1-15 are allowed.
The prior art of record does not disclose or render obvious a multi lens array for a luminous source of a vehicle, the multi lens array comprising: at least one light source; and multiple lens arrangements, wherein each lens arrangement includes respective optical elements that include a respective condenser lens and a respective projector lens, wherein light from the at least one light source is gathered by the respective condenser lens of each lens arrangement and outputted therefrom through the respective projector lens,  wherein the respective projector lens of each lens arrangement outputs the light received from the respective condenser lens of each lens arrangement as a respective interfering light projection,  wherein the respective interfering light projection output from the respective projector lens of each lens arrangement combine together  to form a single projected image, wherein at least one of the lens arrangements comprises a first at least partly transparent colored picture element that the forms a colored image in the respective interfering light projection output from the at least one lens arrangement, and wherein the first at least partially transparent colored picture element comprises pigment elements arranged in and/or on at least one of the respective optical elements of the at least one lens arrangement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882